PER CURIAM.
This is the second appearance of this case in this court. We previously reversed for resentencing based upon various problems in the original sentencing process 501 So.2d 1289. On remand, a different judge presided over appellant’s resentencing and the order which resulted from that hearing is the subject of the present appeal. We again reverse and remand based, inter alia, upon failure of the trial court to support departure from the sentencing guidelines with written reasons.
*940We direct that, upon remand, appellant shall be afforded a new sentencing hearing and that the following factors shall apply at resentencing:
1. The trial court shall comply with rule 3.700(c) of the Florida Rules of Criminal Procedure;
2. Points shall NOT be scored for victim injury; and
3. If the new sentence exceeds the guidelines recommended range, written reasons for departure shall be given.
The final judgment shall be amended to reduce the two robberies from life felonies to first-degree felonies and the costs imposed pursuant to section 27.3455, Florida Statutes (1987), shall be stricken.
REVERSED and REMANDED.
HERSEY, C.J., and DOWNEY and ANSTEAD, JJ., concur.